Citation Nr: 9925120	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-30 878	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for adenocarcinoma of 
the distal ileum and cecum, for accrued benefits purposes.  

3.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A. § 3500 (Chapter 35).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1970 to April 1972, including active duty service in 
Vietnam from March 1971 to March 1972.  

Prior to his death, the veteran had appealed a denial of 
service connection for adenocarcinoma of the distal ileum and 
cecum, claimed as a residual of exposure to certain herbicide 
agents, including Agent Orange, while in Vietnam.  Upon his 
death in June 1996, the appellant, his widow, indicated that 
she wanted to continue his appeal as to that issue, and she 
also filed a claim for dependency and indemnity compensation 
(DIC).  

In an October 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, the 
claims for service connection for the cause of the veteran's 
death, for adenocarcinoma of the distal ileum and cecum for 
accrued benefits purposes, and for VA benefits under 
38 U.S.C.A. § 3500 (Chapter 35), were denied.  The veteran's 
widow appealed to the Board of Veterans' Appeals.  


FINDINGS OF FACT

1.  The veteran's death certificate reports that he died on 
June [redacted], 1996, at 46 years of age from metastatic colon 
carcinoma, with small bowl obstruction, anemia, and gastritis 
present.  

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.  

3.  The veteran did not have carcinoma of the colon or 
Crohn's disease in service nor did he have carcinoma of the 
colon within the one-year presumptive period following his 
separation from active duty.  

4.  Adenocarcinoma of the distal ileum and cecum is not a 
presumptive residual disease due to exposure to a herbicide, 
including Agent Orange, nor is there competent medical 
evidence of a nexus between adenocarcinoma of the distal 
ileum and cecum and service.  

5.  There is no competent medical evidence suggesting that a 
disability of service origin either caused, hastened, or 
contributed substantially or materially to the veteran's 
death.  

CONCLUSIONS OF LAW

1.  The claim for the cause of the veteran's death is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for adenocarcinoma of 
the distal ileum and cecum, for accrued benefits purposes, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for VA survivors and dependents benefits under 
38 U.S.C.A. Chapter 35 lacks legal merit and must be denied 
as a matter of law.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran died on June [redacted], 1996, of metastatic colon 
carcinoma.  His death certificate reported the presence of 
small bowl obstruction, anemia, and gastritis at the time of 
his death.  He was not service-connected for any disability.  

The veteran's service medical records, including his service 
entrance examination in May 1970 and his separation 
examination of April 1972, do not reflect any complaints or 
symptomatology associated with colon problems, Crohn's 
disease, small bowl obstruction, anemia, gastritis, or 
findings associated with carcinoma of the colon.  

The records show that it was not until March 1985 that the 
veteran was seen for complaints of abdominal pain.  At that 
time, he had acute appendicitis and underwent an 
appendectomy.  Beginning in 1993, the veteran was seen on a 
number of occasions for what was then diagnosed as Crohn's 
disease, based on his clinical presentation, CT scan findings 
consisting of thickening of the terminal ileum and cecum, and 
thickening of the small bowel obstruction.  Given his 
recurrent exacerbations of abdominal pain despite medical 
treatment and recurrent bouts of partial small bowel 
obstruction, he underwent exploratory laparotomy and 
resection of the involved segment of the small bowel in 
October 1993.  During the surgery, marked carcinomatosis was 
found originating from a cecal lesion.  Pathology report 
showed it to be a poorly differentiated adenocarcinoma.  

The veteran's medical records show that he subsequently 
underwent extensive chemotherapy and, initially, he appeared 
to improve.  However, in 1995, he was seen in the hospital 
emergency room on a number of occasions complaining of 
abdominal pain.  In 1996, his carcinoma had metastasized to 
his abdomen.  He was prescribed Morphine for pain and in 
April 1996, he underwent a mini laparotomy with possible 
feeding gastrostomy.  At that time, he was found to have 
extensive carcinomatosis of the abdomen.  In June 1996, the 
veteran died.  

II.  Analysis

A.  Service Connection for the Cause of Death

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).

The preliminary question to be answered, however, is whether 
the appellant has presented evidence of a well-grounded 
claim.  A well-grounded claim is not necessarily a claim that 
will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

In the instant case, the appellant's claim must be denied as 
not well grounded because there is no competent medical 
evidence that the cause of the veteran's death (metastatic 
colon carcinoma) was of service origin.  There is no medical 
evidence of any colon cancer, or symptomatology associated 
with such disease, until many years after the veteran was 
separated from active duty service.  Also, there is no 
competent medical opinion of a nexus or link between the 
veteran's carcinoma of the colon and any disease or incident 
noted during his active duty military service.  

In a March 1998 medical statement from J Peacock, M.D., a 
general surgeon who evaluated the veteran, opined that it was 
quite plausible the veteran's cancer was a result of Crohn's 
disease, or somehow associated with Crohn's disease.  
Nevertheless, neither the veteran's service medical records 
nor any post-service medical records show the presence of 
Crohn's disease until many years after the veteran's active 
duty military service.  Also, the records do not contain a 
medical opinion of a nexus or link between Crohn's disease 
and the veteran's service.  In addition, Dr. Peacock noted 
that he was not aware of any association between Crohn's 
disease and service in Vietnam or exposure to Agent Orange.  

In the absence of competent medical evidence indicating that 
a disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death, the claim for service connection for the 
cause of the veteran's death is not plausible, and must be 
denied as not well grounded.  Neither carcinoma nor Crohn's 
disease was shown in service, within the one year presumptive 
period following the veteran's separation from active duty 
service, and there is no competent medical opinion of a nexus 
between Crohn's disease or carcinoma and the veteran's active 
duty service.  While the appellant may well believe that the 
cause of her husband's death should be service-connected, as 
a lay person without the appropriate medical training or 
expertise, she is not competent to render a probative opinion 
on such a medical matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Where, as here, the determinative 
issue involves a medical matter, competent medical evidence 
to the effect that the claim is plausible is required.  See 
Epps, 126 F.3d at 1468; Grottveit, 5 Vet. App. at 93.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

B.  Adenocarcinoma - Residual of Herbicide Agent

The veteran had filed a claim for service connection for 
adenocarcinoma of the ileum and cecum as a residual of 
exposure to a herbicide agent while on active duty in 
Vietnam.  In October 1995, the claim was denied and the 
veteran appealed.  While on appeal, the veteran died and the 
appellant expressed her desire to continue the appeal that 
her deceased husband had originated prior to his death with 
regard to the issue of service connection for colon cancer, 
for accrued benefits purposes.  

Periodic monetary benefits authorized under laws administered 
the VA to which a payee was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement will, 
upon the death of the veteran, be paid to the veteran's 
spouse, children, or dependent parents.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, and has a disease enumerated in 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 3.307(6).  

The provisions governing presumptive service-connection due 
to exposure to a herbicide agent, to include Agent Orange, 
are very specific as to which diseases can be service-
connected.  See 38 C.F.R. § 3.309(e).  As the enumerated 
diseases do not include the veteran's adenocarcinoma of the 
distal ileum and cecum, the pertinent regulation affords no 
basis for a grant of service connection on the basis of 
claimed exposure to a herbicide agent, including Agent 
Orange, while serving in Vietnam.  As such, the appellant's 
claim that the veteran's adenocarcinoma of the colon, as a 
residual of his exposure to a herbicide, including Agent 
Orange while in Vietnam, is not well grounded.  Hence, 
service connection for the claimed condition may only be 
granted if the appellant shows that the veteran met the 
criteria for direct service connection.  See Combee, 34 F.3d 
at 1043; see generally Hardin v. West, 11 Vet. App. 74, 78 
(1998).  

As noted earlier in this decision, in the absence of evidence 
of a well-grounded claim, service connection for 
adenocarcinoma on a direct basis is denied.  To recap, the 
bases for that decision are that neither carcinoma nor 
Crohn's disease was shown in service, within the one year 
presumptive period following the veteran's separation from 
active duty service, and there is no competent medical 
opinion of a nexus between Crohn's disease or carcinoma and 
the veteran's active duty service.  

The Board finds that the appellant's claim for adenocarcinoma 
on a direct basis and as a residual of the veteran's exposure 
to a herbicide, including Agent Orange, is not well grounded.  
Inasmuch as there are no benefits due and unpaid at the time 
of the veteran's death, there can be no claim for accrued 
benefits and the claim is denied.  

C.  Conclusion

The Board notes that the RO has not specifically denied the 
appellant's claims for the cause of the veteran's death and 
for accrued benefits as not well grounded.  However, there is 
no prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, as the appellant has been advised in 
the November 1997 supplemental statement of the case of the 
elements necessary to submit a well-grounded claim for 
service connection for the claimed conditions, and the 
reasons why her current claims are inadequate, the duty to 
inform has been met.  See 38 C.F.R. § 5103; Robinette v., 
Brown, 8 Vet. App. 69, 77-78 (1996).  

III.  Chapter 35 Benefits

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability); or, if a serviceperson (5) is on 
active duty as a member of the Armed forces and is, and, for 
a period of more than 90 days, has been listed by the 
Secretary concerned in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a  foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
See 38 C.F.R. § 3.807.

In this case, however, none of the criteria for basic 
eligibility for Chapter 35 benefits are met.  The Board has 
sympathetically considered the appellant's assertions that 
death benefits should be awarded because he died of a disease 
she believes was incurred as a result of his active duty 
military service.  Unfortunately, the record shows that the 
veteran did not die in service nor was he service-connected 
for a disability.  Finally, for the reasons set forth above, 
the cause of the veteran's death was not a disability now 
deemed to be of service origin.  

Where, as here, the law and not the evidence is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or lack of entitlement under the law.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for adenocarcinoma of the distal ileum and cecum, 
for accrued benefits purposes is denied.  

The claim for Chapter 35 benefits is denied.  



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

